DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see response, filed 1/18/22, with respect to claims 1, 5-17 have been fully considered and are persuasive.  The previous rejection of these claims has been withdrawn, in view of the amendments and arguments, and a notice of allowance has been issued below. 

Allowable Subject Matter
Claims 1, 5-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record does not teach or suggest a composite pane having electrically controllable optical properties, comprising: a function element having electrically controllable optical properties, which arranged between a first intermediate layer and a second intermediate layer, and a thermoplastic frame layer, which surrounds the functional element in a manner of a frame, wherein the thermoplastic frame layer accommodates the function element flush, an opaque masking print on a circumferential edge region of an inner-side surface of an outer pane, the inner-side surface of the outer pane being orient towards an inner pane, wherein the outer pane and the inner pane are bonded to one another via the first intermediate layer, the second intermediate layer, and the thermoplastic frame layer; and an optical waveguide arranged between the second intermediate layer and the inner pane, wherein the optical waveguide comprises at one optical fiber made of glass and/or plastic, and wherein the optical waveguide is in direct contact with the second intermediate layer and the inner pane, in combination with the remaining features recited in the claim.
The prior art of Paulus (WO 2007/077099 A1 of record) discloses a composite pane comprising a functional element arranged between first and second intermediate layers and comprising an optical waveguide made of optical fiber glass or plastic (Paulus, Figure 5; Pages 15-16). Paulus fails to disclose 
Therefore, Claim 1 is allowed. Claims 5-17 are allowed by virtue of their dependence on allowed claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARIAM QURESHI/             Examiner, Art Unit 2871